EXHIBIT 32.1 LZG INTERNATIONAL, INC. CERTIFICATION OF PERIODIC REPORT Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 18 U.S.C. Section 1350 The undersigned executive officer of LZG International, Inc. certifies pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 that: a. the quarterly report on Form 10-Q of LZG International, Inc. for the quarter ended February 28, 2013 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and b. the information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of LZG International, Inc. Date:April 15, 2013 /s/ Greg L. Popp Greg L. Popp Principal Executive Officer Principal Financial Officer
